Citation Nr: 0106597	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for prostrate adenocarcinoma, status post 
radical prostatectomy and pelvis lymph node adenectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The record presently before the Board indicates the veteran 
has been treated for recurrent prostate cancer at a VA 
medical facility; however, the available medical records do 
not appear to be complete.  Specifically, the Board notes 
that operation reports and discharge summaries associated 
with that treatment are not included in the claims folder.  
Therefore, the Board finds further development is required.

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion when necessary for an adequate determination.  
The veteran maintains VA was negligent in failing to diagnose 
his disorder earlier; however, no medical evidence addressing 
the issue of fault has been obtained.  Therefore, the Board 
finds additional development is required for an adequate 
determination of the matter on appeal.

VA law provides that when any veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).

A qualifying additional disability or death requires that the 
proximate cause of the disability or death was due to the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
that the disability or death was an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision the Board shall remand the 
case to the agency of original jurisdiction specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should make another attempt to 
obtain VA hospital records associated 
with the veteran's treatment for prostate 
adenocarcinoma.  Efforts to obtain those 
records should continue until the RO is 
reasonably certain that the records no 
longer exists or that further efforts to 
obtain the records would be futile. 

If the records are not received, the RO 
must notify the veteran that records 
associated with his claim could not be 
obtained.  The notification should 
identify which records could not be 
obtained, briefly explain the efforts 
made to obtain those records, and 
describe any further action to be taken 
by VA with respect to the claim.

2.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issue on 
appeal and to furnish signed 
authorizations for release to the VA of 
any private medical records in connection 
with each non-VA source he identifies.  
Copies of the records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  Thereafter, the claims folder should 
be reviewed by an appropriate VA 
specialist, who has not previously been 
involved in the veteran's care, for an 
opinion as to whether the veteran 
incurred any additional disability 
related to his prostrate adenocarcinoma 
due to the carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA.  The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  The examiner 
should perform any examinations, tests, 
or studies deemed necessary for an 
accurate assessment.  A complete 
rationale should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




